Name: Commission Regulation (EEC) No 563/82 of 10 March 1982 laying down detailed rules for the application of Regulation (EEC) No 1208/81 for establishing the market prices of adult bovine animals on the basis of the Community scale for the classification of carcases
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  technology and technical regulations;  trade policy;  prices
 Date Published: nan

 Avis juridique important|31982R0563Commission Regulation (EEC) No 563/82 of 10 March 1982 laying down detailed rules for the application of Regulation (EEC) No 1208/81 for establishing the market prices of adult bovine animals on the basis of the Community scale for the classification of carcases Official Journal L 067 , 11/03/1982 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 14 P. 0232 Spanish special edition: Chapter 03 Volume 24 P. 0231 Swedish special edition: Chapter 3 Volume 14 P. 0232 Portuguese special edition Chapter 03 Volume 24 P. 0231 *****COMMISSION REGULATION (EEC) No 563/82 of 10 March 1982 laying down detailed rules for the application of Regulation (EEC) No 1208/81 establishing the market prices of adult bovine animals on the basis of the Community scale for the classification of carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (2), and in particular the last subparagraph of Article 2 (2), Article 3 (1) and the second subparagraph of Article 4 (3) thereof, Whereas Regulation (EEC) No 1208/81 provides for the gradual introduction in the Community of a quotation system for carcases with a view to establishing the market prices for beef; Whereas in order to obtain comparable prices in the Community it is appropriate to refer, for recording market prices for carcases of adult bovine animals, to a well-defined marketing stage and to determine the corrective factors needed to adjust the presentations used in certain Member States to the Community reference presentation; Whereas, in order to ensure uniform classification of the carcases of adult bovine animals in the Community, it is necessary to define certain rules for applying the classification system, in particular a criterion for differentiating between categories of uncastrated male animals; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the period set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The market price to be established on the basis of the Community scale for the classification of carcases of adult bovine animals, referred to in the third and fourth subparagraphs of Article 6 of Regulation (EEC) No 1208/81, shall be the price delivered to the slaughterhouse, net of all taxes, paid to the supplier for the animal. This price shall be expressed per 100 kg of carcase presented according to the reference presentation provided for in Article 2 (2) of the same Regulation, weighed and classified on the hook at the slaughterhouse. 2. The weight to be taken into account shall be: - the weight of the carcase after chilling, or - the hot weight of the carcase taken as soon as possible after slaughter, less 2 %. 3. In the case where the presentation of the carcase, after weighing and classifying on the hook, differs from the reference presentation, the weight of the carcase shall be adjusted by application of the corrective factors specified in the Annex. In this case the price for each 100 kg of carcase shall be adjusted accordingly. Article 2 For the application of Article 3 (1) of Regulation (EEC) No 1208/81 the carcases of uncastrated young male animals of less than two years shall be distinguished from the carcases of other uncastrated male animals by the degree of ossification of the spinous processus of the dorsal vertebrae. The cartilaginous extremities of the spinous processus of the first nine dorsal vertebrae must not show signs of ossification in carcases of uncastrated young male animals of less than two years. Article 3 The removal of external fat referred to in Article 4 (3) of Regulation (EEC) No 1208/81 shall involve exclusively the partial removal of external fat: - from the haunch, the sirloin and the middle ribs, - from the point end of brisket, the outer ano-genital area and the tail, - from the topside. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 123, 7. 5. 1981, p. 3. ANNEX Corrective factors provided for in Article 2 (3) of Regulation (EEC) No 1208/81 expressed as a percentage of the carcase weight (As percentage of carcase weight) 1.2,4.5,9 // // // // Percentage // Decrease // Increase // // // // // // 1.2.3.4.5.6.7.8.9 // // // // // // // // // // Fat classes // 1-2 // 3 // 4-5 // 1 // 2 // 3 // 4 // 5 1.2,4 // // // Kidneys // - 0;4 // // 1.2.3.4 // Kidney fat // - 1;75 // - 2;5 // - 3;5 // // // 1.2,4.5.6.7.8.9 // Pelvic fat // - 0;5 // // // // // // Thin skirt // - 0;4 // // // // // // Thick skirt // - 0;4 // // // // // // Tail // - 0;4 // // // // // // Spinal cord // - 0;05 // // // // // // Cod fat // - 0;5 // // // // // // Fat on the inside of topside // - 0;3 // // // // // // Jugular vein and the adjacent fat // - 0;3 // // // // // // Removal of external fat // // 0 // 0 // 0 // + 2 // + 4 // // // // // // //